


Exhibit 10.5
AMENDMENT NO. 3
TO
SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF
MARTIN MIDSTREAM PARTNERS L.P.


This Amendment No. 3 to the Second Amended and Restated Agreement of Limited
Partnership (this “Amendment”) of Martin Midstream Partners L.P., a Delaware
limited partnership (the “Partnership”), is executed effective as of the 2nd day
of October, 2012, by Martin Midstream GP LLC, a Delaware limited liability
company (the “General Partner”), as the sole general partner of the Partnership.
Capitalized terms used herein but not defined shall have the meanings given them
in that certain Second Amended and Restated Agreement of Limited Partnership,
dated as of November 25, 2009 (as heretofore amended, the “Partnership
Agreement”);
WHEREAS, Section 13.1(d)(i) of the Partnership Agreement provides that the
General Partner, without the approval of any Partner or Assignee, may amend any
provision of the Partnership Agreement and execute, swear to, acknowledge,
deliver, file and record whatever documents may be required in connection
therewith, to reflect, a change that, in the discretion of the General Partner,
does not adversely affect the Limited Partners (including any particular class
of Partnership Interests as compared to other classes of Partnership Interests)
in any material respect; and  
WHEREAS, acting pursuant to the authority granted to it under Section 13.1(d)(i)
of the Partnership Agreement, the General Partner has determined that the
following amendments to the Partnership Agreement do not adversely affect the
Limited Partners (including any particular class of Partnership Interests as
compared to other classes of Partnership Interests) in any material respect.
NOW, THEREFORE, the General Partner, pursuant to Article XIII of the Partnership
Agreement, hereby amends the Partnership Agreement as follows:
1.Section 6.1(c)(i) of the Partnership Agreement is hereby amended to add new
provisos at the end of Section 6.1(c)(i) as follows:
provided, however, (x) any Net Termination Gain recognized (but not including
any Net Termination Gain deemed recognized pursuant to Section 5.5(d)) and
otherwise allocable to the holders of the Incentive Distribution Rights pursuant
to Sections 6.1(c)(i)(E), (F) and (G) shall be reduced by an amount equal to the
difference between $18,000,000 and the aggregate amount of all prior and current
distribution reductions made with respect to the holders of the Incentive
Distribution Rights pursuant to Section 6.4(c), as determined by the General
Partner in its sole discretion, and (y) the amounts of the reduction pursuant to
the preceding clause (x) of Net Termination Gain allocable to the holders of the
Incentive Distribution Rights shall be allocated 100% to the Unitholders, Pro
Rata.
provided, further, the General Partner shall have reasonable discretion to
adjust allocations made pursuant to this Section 6.1(c) as between the holders
of Incentive Distribution Rights and the other Partners to minimize any economic
distortions that might otherwise result based upon any adjustments to
distributions made or to be made pursuant Section 6.4(c).
2.Section 6.1(c)(iii) of the Partnership Agreement is hereby deleted in its
entirety.
3.Section 6.4 of the Partnership Agreement is hereby amended to add a new clause
(c) as follows:

1

--------------------------------------------------------------------------------




(c)    Notwithstanding anything to the contrary in this Section 6.4, the
aggregate distributions otherwise payable to the holders of the Incentive
Distribution Rights pursuant to clauses (v), (vi) and (vii) of Section 6.4(a)
and clauses (iii), (iv) and (v) of Section 6.4(b) beginning on October 2, 2012
shall be reduced to zero until such time as the aggregate amount of such
reductions equals $18,000,000. The amount that would, but for the preceding
sentence, be paid to the holders of Incentive Distribution Rights will be
distributed 100% to the Unitholders, Pro Rata; provided that any distributions
made to the Unitholders pursuant to this Section 6.4(c) with respect to a
Quarter shall be deemed to have been distributed to the holders of Incentive
Distribution Rights solely for the purpose of determining the amount of any
further distributions payable to the holders of Incentive Distribution Rights
pursuant to clauses (v), (vi) and (vii) of Section 6.4(a) and clauses (iii),
(iv) and (v) of Section 6.4(b) for such Quarter.
4.General Authority. The appropriate officers of the General Partner are hereby
authorized to make such further clarifying and conforming changes they deem
necessary or appropriate, and to interpret the Partnership Agreement, to give
effect to the intent and purpose of this Amendment.
5.Ratification of Partnership Agreement. Except as expressly modified and
amended herein, all of the terms and conditions of the Partnership Agreement
shall remain in full force and effect.
6.Governing Law. This Amendment will be governed by and construed in accordance
with the laws of the State of Delaware.

2

--------------------------------------------------------------------------------




[Signature Page Follows]


Signature Page to Amendment No. 3 to Second Amended and Restated Limited
Partnership Agreement


IN WITNESS WHEREOF, the General Partner has executed this Amendment as of the
date first above written.






GENERAL PARTNER:


MARTIN MIDSTREAM GP LLC






By:      /s/ Robert D. Bondurant                    
Name:    Robert D. Bondurant
Title:    Executive Vice President





3